Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Monateri on August 22, 2022.
Please replace claims 1, 20, and 21 with,
1.	An overmolded thermoplastic article comprising:

a thermoplastic polymer resin substrate portion and

an overmold portion molded from a thermoplastic elastomer compound
comprising:

(a) thermoplastic elastomer and
(b) polysiloxane;

wherein the thermoplastic elastomer compound is free of wax;

wherein the overmold portion is bonded onto the substrate portion at a bond
interface, and the bond interface is free of adhesive, and

wherein the overmold portion is bonded onto the substrate portion with a peel
strength according to ASTM D6862 that is at least about 95% of a control peel strength, wherein the control peel strength is a peel strength according to ASTM D6862 with which a control overmold portion of a control overmolded thermoplastic article is bonded onto a control substrate portion of the control overmolded thermoplastic article;

wherein the control overmold portion is molded from a control thermoplastic
elastomer compound, and the control thermoplastic elastomer compound is identical to the thermoplastic elastomer except that the polysiloxane is replaced with wax in an amount such that the wax is effective as a mold release agent, wherein the wax comprises erucamide, arachidamide, and behenamide; and

wherein the control substrate portion is molded from a control thermoplastic
resin compound, and the control thermoplastic resin compound is identical to the thermoplastic polymer resin.

20.	A method of making an overmolded thermoplastic article having a substrate portion and an overmold portion, the method comprising the steps of:

(a) providing a thermoplastic polymer resin;

(b) providing a thermoplastic elastomer compound comprising (i) thermoplastic
elastomer and (ii) polysiloxane, and wherein the thermoplastic elastomer compound is free of wax;

(c) molding the thermoplastic polymer resin to provide the substrate portion;
and

(d) overmolding the thermoplastic elastomer compound to provide the
overmold portion, wherein the overmold portion is bonded onto the substrate portion at a bond interface, and wherein the bond interface is free of adhesive, thereby providing the overmolded thermoplastic article, and

wherein the overmold portion is bonded onto the substrate portion with a peel
strength according to ASTM D6862 that is at least about 95% of a control peel strength,

wherein the control peel strength is a peel strength according to ASTM D6862 with which a control overmold portion of a control overmolded thermoplastic article is bonded onto a control substrate portion of the control overmolded thermoplastic article;

wherein the control overmold portion is molded from a control thermoplastic
elastomer compound, and the control thermoplastic elastomer compound is identical to the thermoplastic elastomer except that the polysiloxane is replaced with a wax_in an amount such that the wax is effective as a mold release agent, wherein the wax comprises erucamide, arachidamide, and behenamide; and

wherein the control substrate portion is a control thermoplastic polymer
resin, and the control thermoplastic polymer resin is identical to the thermoplastic polymer resin.

21.  An overmolded thermoplastic article comprising:
a thermoplastic polymer resin substrate portion; and an overmold portion molded from a thermoplastic elastomer compound comprising:
(a) thermoplastic elastomer; and
(b) polysiloxane;
wherein the thermoplastic elastomer compound is free of wax;
the overmold portion is bonded onto the substrate portion at a bond interface, and the bond interface is free of adhesive; and
the polysiloxane is a non-functional polysiloxane having a viscosity at 25 °C of about 50 cSt or less, and the polysiloxane is present in an amount ranging from about 0.2 to about 4 weight percent by weight of the thermoplastic elastomer compound.


Applicant had been advised that, insofar as new claims 21 and 22 had been introduced, and these departed in their scope from that if claim 1 in key respects, it was necessary to carry out a new search designed to capture these other embodiments.  The search produced Kanae et al., U.S. Patent Application Publication No. 2009/0176045 which is directed to a molded composite comprising first and second molded parts comprising olefin thermoplastic elastomer compositions as preliminarily defined in the abstract.  Relative to the present discussion, the composition from which the part(s) are prepared may preferably include non-functional polysiloxanes with a viscosity of less than 50,000 cSt [0055] and wherein one exemplification of this material [0137] has a viscosity of 100 cSt thereby making yet other embodiments such as those having a viscosity of less than 50 cSt even more plausible.  
	The Examiner had conceded, however, when discussing the salient teachings of the reference with Applicant that the part correlated with a substrate comprised a thermoplastic elastomer whereas it had seemed to be Applicants’ intent that the substrate be made up of a thermoplastic polymer, as opposed to a thermoplastic elastomer.  The problem, it was explained was that the substrate had been characterized as one “molded from a thermoplastic resin”.  The Examiner thus explained that a part correlated with the claimed substrate as taught by Kanae was also “molded from a thermoplastic polymer” but also an elastic polymer.  That is, the language defining the makeup of the substrate portion encompassed thermoplastic elastomers in addition to straight thermoplastics.  Accordingly, the Examiner recommended that claims 1, 20, and 21 be amended such that the substrate is confined to being only a thermoplastic without an elastic polymer component.  Applicant authorized modifying claims 1, 20, and 21 in the manner specified as an Examiner’s amendment.

	Other references of interest but not constituting a foundation for rejection by themselves or in combination with other disclosures include U.S. Patent Application Publication Nos. 2010/0289437, 2010/0207365, 2014/0011898, and 2020/0216668.  JP 2002-347178 teaches yet another similarly-constituted overmolded article but where the siloxane additive added to the thermoplastic elastomer possesses very high viscosity.

	The references cited during this prosecution are regarded as the most germane available.  Inasmuch as they fail to even render obvious the instant invention, claims 1 and 3-22 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 22, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765